                                     UNITED STATES DISTRICT COURT

                                     EASTERN DISTRICT OF NEW YORK

                                            CASE NO.: 21-CR-46



UNITED STATES,            )

VS.                       )

KAVEH L. AFRASIABI,       )

Defendant.                )




      Defendant’s Letter to the Court Regarding his waiver of Right to Inspect Sensitive Discovery



          Now comes the Defendant Afrasiabi, Pro Se, and hereby informs the court that he has elected to
waive his right to inspect the intelligence-based “sensitive” discovery in this instant action and reserves
that right solely to his standby attorney. Defendant is concerned about the long-term implication of being
in possession of the knowledge of the sensitive US intelligence operations cited in the government’s
protective order and, henceforth, prefers to be in the complete dark about them than to constantly worry
about the potential nervousness of the US intelligence services regarding Afrasiabi’s knowledge of their
secret operations involving Iran. To reiterate, Afrasiabi is a social scientist with a distinguished record of
academic publications and has never before been mixed up with any intelligence matter and would like
to keep it that way for the remainder of his life. As far as Afrasiabi is concerned, his consulting role was
legitimate and sanctioned under UN, he constantly for more than three decades promoted the cause of
peace and dialogue between two hostile nations and used his influence for the sake of US prisoners in
Iran. It is therefore a travesty of justice and truth to misconstrue his activities as representing any threat
to US national interests.



Respectfully Submitted,



Kaveh L. Afrasiabi, Pro Se



Certificate of Service: A true copy of this Letter to the Court has been sent to the US Attorney on this date,
August 13, 2021.
